Citation Nr: 1036946	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  00-09 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a left 
knee meniscectomy with anterior cruciate ligament laxity, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a limitation of a left 
knee motion due to arthritis, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to March 
1965.

These matters come before the Board of Veteran's Appeals (Board) 
on appeal from a June 1999 rating decision by the New York, New 
York Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

On appeal the Veteran raises the issues of entitlement to 
service connection for a stomach disorder, secondary to 
medication used to treat his left knee disorder; and 
entitlement to an increased evaluation for his bilateral 
hearing loss.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate consideration.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In May 2008, this claim was remanded for additional development.  
In the remand the Board directed that the AMC/RO obtain 
additional records dated since July 2006 which were pertinent to 
the claims and to afford the Veteran a new VA orthopedic 
examination.  While the Veteran was afforded a VA examination in 
April 2010, it appears that no new records were requested or 
obtained by the AMC as directed by the May 2008 remand.  The 
import of those records is evident given that by April 2010, the 
appellant was diagnosed with residuals of a total left knee 
replacement.

Further, in a July 2010 statement the Veteran reported that he 
recently received care from his primary physician at the West 
Palm Beach, Florida VA medical center for his knees suggesting 
that recent records exist but have yet to be associated with the 
Veteran's claims file.  

The United States Court of Appeals for Veterans Claims has held 
that the Board is obligated by law to ensure that the AMC 
complies with its directives; and where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  As the AMC failed to comply with the directives 
of the Board remand, regrettably, the issues on appeal must again 
be remanded so that all of the Veteran's available medical 
records may be properly considered.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must take appropriate action to 
secure any and all pertinent records which 
have been identified but not previously 
secured for inclusion in the claims file.  
This includes, but is not limited to, all 
inpatient and outpatient records pertaining 
to his left knee replacement surgery, and all 
records from the West Palm Beach VA Medical 
Center since 2006.  All attempts to secure 
this evidence must be documented in the 
claims file.  If the AMC/RO cannot locate 
such records, the AMC/RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
AMC/RO must then: (a) notify the Veteran of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has made 
to obtain that evidence; and (c) describe any 
further action it will take with respect to 
the claim.  The Veteran must then be given an 
opportunity to respond.

2.  The AMC/RO must ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the AMC/RO must implement corrective 
procedures at once.

3.  Then, after ensuring that the duty to 
assist has otherwise been fulfilled, the RO 
must readjudicate the issues on appeal.  If 
the benefit is not granted, the Veteran and 
his representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


